DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62875341, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Claim 1 recites:
wherein the set of data parameters consists only of data parameters that meet at least one of the following criteria: 
data parameters available at admission of the patient; 

data parameters indicative of a presence of at least one active tumor in the patient.
The Specification as originally filed on 17 July 2019 in parent application 62875341 does not provide support for this limitation. Specifically, the claim recites “consisting” of “at least one” of three parameters. Accordingly, there are at least seven (7) combinations of parameters.
The Specification only provides support for one (1) combination, e.g. the combination consisting of all three (3) parameters (page 5 paragraph 0019/un-numbered disclosing “and”).
Claims 2-7 similarly lack support in the priority document, through claim dependency.

Claims 8-19 also lack support for the same rationale as applied to claims 1-7 above, and incorporated herein.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 19 January 2021 is/are entered and considered by Examiner.

Specification
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

The Specification as originally filed is hereby objected to under 35 USC 112(a).

Claim 1 recites:
wherein the set of data parameters consists only of data parameters that meet at least one of the following criteria: 
data parameters available at admission of the patient; 
data parameters indicative of a presence of a metastatic disease in the patient; or 
data parameters indicative of a presence of at least one active tumor in the patient.
Similar to the section above, the Specification only discloses support for one (1) embodiment (page 5-6 paragraph 0022 disclosing “and”).
Claims 8 and 14 recite similar limitations.

Claim 4 recites:
the set of data parameters consists of the following eight data parameters.
The Specification as originally filed does not provide support for this claimed embodiment.
Claims 11 and 17 recite similar limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
A system comprising: 
a data repository configured to store one or more of a set of patient data parameters for a patient; and 
a computing system executing a mortality prediction engine configured to apply a machine learning model trained to predict mortality of the patient at a time period after admission of the patient, wherein the machine learning model is trained based on training data that configures the mortality prediction engine to predict the mortality of the patient using one or more of the set of data parameters, wherein the set of data parameters consists only of data parameters that meet at least one of the following criteria: 
data parameters available at admission of the patient; 
data parameters indicative of a presence of a metastatic disease in the patient; or 
data parameters indicative of a presence of at least one active tumor in the patient.
Claim interpretation
	Under the broadest reasonable interpretation, the terms of the claim are presumed 
to have their plain meaning consistent with the specification as it would be interpreted by one of 
ordinary skill in the art. MPEP 2111.

	Regarding the “computing system”, the Specification as originally filed on 17 July 2019 discloses exemplary embodiments, including any device capable of receiving patient data and performing the recited functionalities (page 4 paragraph 0017). Based on this disclosure, the “computing system”, when read in context of the Specification, is recognized as representing known classes of generic computers that can perform the functions set for the in the claim, e.g. the computing system is claimed as a generic computer that performs generic computer functions according to programmed software.
	Regarding the “machine learning model”, the claim does not impose any limits on how the model was trained. Instead, the claim merely recites that the model was trained (i.e. merely claiming a result) to perform a particular function using some data parameters. Thus, the claim covers any and all possible ways with which the model can be trained. Furthermore, the claimed computing system only covers the mortality prediction engine; the step of training the machine learning model is not actually within the metes and bounds of the claimed system. Instead, the claim merely requires a computing capable of executing such mortality prediction engine in a post hoc manner after the model was trained in some unrecited manner (using any and all possible technique, with any and all computer structures, or even no structure at all).

Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mathematical concepts”.
From above, a machine learning model is directed towards mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I).
Particularly, using a model that was trained in some unrecited manner amounts to mathematical relationships, formulae, equations, and calculations.

The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity”.

Accordingly, this is activities previously performed by insurance companies or hospitals to predict patient deaths.

The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes”.
But for the data repository and computing system recited with a high level of generality, the claim is directed towards concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
For example, but for the generically recited computer invoked with a high generality to implement the abstract concept, nothing would prevent a person from analyzing patient data to predict mortality, either mentally or with pen and paper, i.e. the claim limitations could be met by a person looking at the data and thinking about the result.

Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 2-5 reciting limitations further defining the abstract concept, which are directed towards mathematic concepts/equations/calculations, may be a method of managing relationship or interactions 
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
a data repository;
a computing system executing a mortality prediction engine configured to apply a machine learning model, wherein the machine learning model is trained based on training data that configures the mortality prediction engine.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
From above, the generically recited data repository and computing system amount amounts to mere instructions to apply an exception, e.g. invoking computers as a tool to perform the abstract idea. see MPEP 2106.05(f))
Regarding the trained machine learning model, this limitation has been recited with a high level of generality (covers any and all techniques of training, merely limits the model to a generically computer implemented solution) amounts to generally linking the abstract idea to a particular technological environment or field of use. see MPEP 2106.05(h))
The model may also be properly considered to be adding insignificant extra-solution activity to the abstract idea (amounts to insignificant application of a generic model (trained with some unrecited steps, or untrained at all) on a generic computer, see MPEP 2106.05(g))


Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.

Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the repository storing patient data, this amount(s) to element(s) that have been recognized as well-understood, routine, and conventional activity in particular fields, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii);  storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv).
Regarding the trained machine learning model, Sobol (20190209022) teaches that training machine learning models is well-understood, routine, and conventional in the art (page 31 paragraph 0219), with particular application to predicting patient mortality (page 58 paragraph 0330, page 59-60 paragraph 0339).

Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 7 reciting a report; Sobol teaches that obtaining results from a machine 
 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 8 recites:
A method comprising: 
receiving a set of patient data parameters for a patient upon admission of the patient; 
executing, by a computing system, a mortality prediction engine to apply a machine learning model trained to predict mortality of the patient at a time period after admission of the patient, wherein the machine learning model is trained based on training data that configures the mortality prediction engine to predict the mortality of the patient using one or more of the set of data parameters, wherein the set of data parameters consists only of data parameters that meet at least one of the following criteria: 
data parameters available at admission of the patient; 
data parameters indicative of a presence of a metastatic disease in the patient; or 
data parameters indicative of a presence of at least one active tumor in the patient; and 
outputting a report indicative of the predicted mortality of the patient.
Claim interpretation
	Under the broadest reasonable interpretation, the terms of the claim are presumed 
to have their plain meaning consistent with the specification as it would be interpreted by one of 
ordinary skill in the art. MPEP 2111.
This claim recites similar limitations to claims 1 and 7. Accordingly, similar rationale would also apply to claim 8.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mathematical concepts”.
From above, a machine learning model is directed towards mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I).
Particularly, using a model that was trained in some unrecited manner amounts to mathematical relationships, formulae, equations, and calculations.

The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity”.
In this case, receiving a set of patient data and using the patient data to predict mortality, including generating a report, is a fundamental economic principles or practices (including 
Accordingly, this is activities previously performed by insurance companies or hospitals to predict patient deaths.

The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes”.
But for the computing system recited with a high level of generality, the claim is directed towards concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
For example, receiving patient data could be performed by a user looking at the data.
Similarly, but for the generically recited computer invoked with a high generality to implement the abstract concept, nothing would prevent a person from analyzing patient data to predict mortality, either mentally or with pen and paper, i.e. the claim limitations could be met by a person looking at the data and thinking about the result.
Finally, generating a report could be performed by a person either mentally or with pen and paper by looking at the data and thinking about the result.

Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 9-12 reciting limitations further 
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
executing, by a computing system, a mortality prediction engine to apply a machine learning model, wherein the machine learning model is trained based on training data that configures the mortality prediction engine.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
From above, the generically recited computing system amount amounts to mere instructions to apply an exception, e.g. invoking computers as a tool to perform the abstract idea. see MPEP 2106.05(f))
Regarding the trained machine learning model, this limitation has been recited with a high level of generality (covers any and all techniques of training, merely limits the model to a generically computer implemented solution) amounts to generally linking the abstract idea to a particular technological environment or field of use. see MPEP 2106.05(h))
The model may also be properly considered to be adding insignificant extra-solution activity to the abstract idea (amounts to insignificant application of a generic model (trained with some unrecited steps, or untrained at all) on a generic computer, see MPEP 2106.05(g))


Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: executing, by a computing system, a mortality prediction engine to apply a machine learning model, wherein the machine learning model is trained based on training data that configures the mortality prediction engine; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, 
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the repository storing patient data, this amount(s) to element(s) that have been recognized as well-understood, routine, and conventional activity in particular fields, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii);  storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv).
Regarding the trained machine learning model, Sobol teaches that training machine learning models is well-understood, routine, and conventional in the art (page 31 paragraph 0219), with particular application to predicting patient mortality (page 58 paragraph 0330, page 59-60 paragraph 0339).

Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims.
 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the 
The claim is not patent eligible.

Claim 14 recites:
A non-transitory computer-readable medium having program code for causing a processor to: 
receive a set of patient data parameters for a patient upon admission of the patient; 
execute a mortality prediction engine to apply a machine learning model trained to predict mortality of the patient at a time period after admission of the patient, wherein the machine learning model is trained is trained based on training data that configures the mortality prediction engine to predict the mortality of the patient using the set of data parameters, wherein the set of data parameters consists only of data parameters that meet at least one of the following criteria: 
data parameters available at admission of the patient; 
a data parameters indicative of a presence of a metastatic disease in the patient; or data parameters indicative of a presence of at least one active tumor in the patient; and 
output a report indicative of the predicted mortality of the patient.
Claim interpretation
	Under the broadest reasonable interpretation, the terms of the claim are presumed 
to have their plain meaning consistent with the specification as it would be interpreted by one of 
ordinary skill in the art. MPEP 2111.

Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mathematical concepts”.
From above, a machine learning model is directed towards mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I).
Particularly, using a model that was trained in some unrecited manner amounts to mathematical relationships, formulae, equations, and calculations.

The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity”.
In this case, receiving a set of patient data and using the patient data to predict mortality, including generating a report, is a fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
Accordingly, this is activities previously performed by insurance companies or hospitals to predict patient deaths.


But for the computing system recited with a high level of generality, the claim is directed towards concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
For example, but for the generically recited computer, receiving patient data could be performed by a user looking at the data.
Similarly, but for the generically recited computer invoked with a high generality to implement the abstract concept, nothing would prevent a person from analyzing patient data to predict mortality, either mentally or with pen and paper, i.e. the claim limitations could be met by a person looking at the data and thinking about the result.
Finally, but for the generically recited computer, generating a report could be performed by a person either mentally or with pen and paper by looking at the data and thinking about the result.

Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 9-12 reciting limitations further defining the abstract concept, which are directed towards mathematic concepts/equations/calculations, may be a method of managing relationship or interactions between people, and/or may be performed in the mind but for recitation of generic computer components).  
Step 2A Prong Two:

receive a set of patient data parameters;
execute a mortality prediction engine to apply a machine learning model, wherein the machine learning model is trained is trained based on training data that configures the mortality prediction engine;
output a report.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
From above, the generically recited computing system amount amounts to mere instructions to apply an exception, e.g. invoking computers as a tool to perform the abstract idea. see MPEP 2106.05(f))
Regarding the trained machine learning model, this limitation has been recited with a high level of generality (covers any and all techniques of training, merely limits the model to a generically computer implemented solution) amounts to generally linking the abstract idea to a particular technological environment or field of use. see MPEP 2106.05(h))
The model may also be properly considered to be adding insignificant extra-solution activity to the abstract idea (amounts to insignificant application of a generic model (trained with some unrecited steps, or untrained at all) on a generic computer, see MPEP 2106.05(g))
Regarding the report, this amounts to insignificant application of a report (display of a result on a generic computer, see MPEP 2106.05(g)).


Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: receive a set of patient data parameters; execute a mortality prediction engine to apply a machine learning model, wherein the machine learning model is trained is trained based on training data that configures the mortality prediction engine; output a report; amount to no more than mere instructions to apply an exception, add 
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the repository storing patient data, this amount(s) to element(s) that have been recognized as well-understood, routine, and conventional activity in particular fields, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii);  storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv).
Regarding the trained machine learning model, Sobol teaches that training machine learning models is well-understood, routine, and conventional in the art (page 31 paragraph 0219), with particular application to predicting patient mortality (page 58 paragraph 0330, page 59-60 paragraph 0339).
Regarding the output of a report, Sobol teaches that obtaining results from a machine learning model and generating a report is well-understood, routine, and conventional in the art (page 31 paragraph 0219).

Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims.

Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6-8, 13-14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soto (20050203773) in view of Si (Deep Patient Representation of Clinical Notes via Multi-Task Learning for Mortality Prediction).


A system (Abstract illustrating a system) comprising: 
a data repository (Figure 15 label 1509 illustrating a database) configured to store one or more of a set of patient data parameters for a patient (page 1 paragraph 0163 illustrating the database storing patient data); and 
a computing system executing a mortality prediction engine configured to apply a machine learning model trained to predict (page 8 paragraph 0109 illustrating AI/self-training algorithm such as a neural network) mortality of the patient (page 10 paragraph 0129 illustrating predicting odds of death) at a time period after admission of the patient (page 10 paragraph 0129 illustrating one-year death rate after admission), wherein the machine learning model is trained based on training data that configures the mortality prediction engine to predict the mortality of the patient using one or more of the set of data parameters (page 8 paragraph 0109 illustrating AI or neural network), wherein the set of data parameters consists only of data parameters that meet at least one of the following criteria: 
data parameters available at admission of the patient (Figure 13 illustrating using readmit likelihood, indicating data available from when the patient was first admitted); 
data parameters indicative of a presence of a metastatic disease in the patient (page 10 Table 1 illustrating cancer parameters); or 
data parameters indicative of a presence of at least one active tumor in the patient (this limitation is rendered optional by the limitation “at least one of” and therefore need not be taught by the applied art).
	Soto does not teach using only the recited parameters; Soto teaches a plurality of other parameters (Table 1).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to omit all remaining parameters of Soto to develop a lightweight machine learning model, as in Si, with the motivation of improving performance of the model, i.e. fewer parameters to process, while still retaining decent predictive performance (Si; page 785 paragraph 2).
Additionally, since machine performance is important, Si discusses that it is desirable to limit the number of parameters upon which the machine learning model operates. This trimming of parameters for a machine learning model is well known when there is limited computing resources.
Therefore, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to pick the parameters as recited and eliminate the remaining parameters, in a manner described by Si, when implementing the AI neural network of Soto since there are a finite number of identified, predictable potential solutions (i.e. number of parameters disclosed by Soto) to the recognized need of conserving computing usage (from Si) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits of trimming parameters are known, as is evidenced by Si).
Additionally, before the effective filing date of the claimed invention, it would have been obvious to omit the unrecited parameters when implementing the predictive model of Soto when such parameters are undesired, as from Si, in view of legal precedent. MPEP 2144.04(II)(A) referencing ex parte Wu.

Claim 6: Soto  in view of Si teach:
The system of claim 1, as discussed above and incorporated herein.
Soto further teaches:
wherein the computing system comprises one or more of a cloud-based computing platform (this limitation is rendered optional by the limitation “one or more” and therefore need not be taught by the applied art), a mobile device (page 4 paragraph 0064 illustrating a mobile computer), a laptop (page 21 paragraph 0196 illustrating a laptop), or a server (Abstract illustrating a server).

Claim 7: Soto  in view of Si teach:
The system of claim 1, as discussed above and incorporated herein.
Soto further teaches:
wherein the computing system is further configured to output a report indicative of the predicted mortality of the patient (page 5 paragraph 0072 illustrating a custom report).

Claim 8: Soto teaches:
A method (page 1 paragraph 0002 illustrating a method) comprising: 
receiving a set of patient data parameters for a patient upon admission of the patient (page 1 paragraph 0163 illustrating the database storing patient data, page 10 paragraph 0129 illustrating one-year death rate after admission); 
executing, by a computing system, a mortality prediction engine to apply a machine learning model trained to predict (page 8 paragraph 0109 illustrating AI/self-training algorithm 
data parameters available at admission of the patient (Figure 13 illustrating using readmit likelihood, indicating data available from when the patient was first admitted); 
data parameters indicative of a presence of a metastatic disease in the patient (page 10 Table 1 illustrating cancer parameters); or 
data parameters indicative of a presence of at least one active tumor in the patient (this limitation is rendered optional by the limitation “at least one of” and therefore need not be taught by the applied art); and 
outputting a report indicative of the predicted mortality of the patient (page 5 paragraph 0072 illustrating a custom report).

Claim 13: Soto  in view of Si teach:
The method of claim 8, as discussed above and incorporated herein.
Soto further teaches:
wherein the computing system comprises one or more of a cloud-based computing platform (this limitation is rendered optional by the limitation “one or more” and therefore need not be taught by the applied art), a mobile device (page 4 paragraph 0064 illustrating a mobile 

Claim 14: Soto teaches:
A non-transitory computer-readable medium (page 21 paragraph 0193 illustrating a CRM) having program code for causing a processor to: 
receive a set of patient data parameters for a patient upon admission of the patient (page 1 paragraph 0163 illustrating the database storing patient data, page 10 paragraph 0129 illustrating one-year death rate after admission); 
execute a mortality prediction engine to apply a machine learning model trained to predict (page 8 paragraph 0109 illustrating AI/self-training algorithm such as a neural network) mortality of the patient (page 10 paragraph 0129 illustrating predicting odds of death) at a time period after admission of the patient (page 10 paragraph 0129 illustrating one-year death rate after admission), wherein the machine learning model is trained is trained based on training data that configures the mortality prediction engine to predict the mortality of the patient using the set of data parameters (page 8 paragraph 0109 illustrating AI or neural network), wherein the set of data parameters consists only of data parameters that meet at least one of the following criteria: 
data parameters available at admission of the patient (Figure 13 illustrating using readmit likelihood, indicating data available from when the patient was first admitted); 
a data parameters indicative of a presence of a metastatic disease in the patient; or data parameters indicative of a presence of at least one active tumor in the patient this limitation is rendered optional by the limitation “at least one of” and therefore need not be taught by the applied art); and 


Claim 19: Soto  in view of Si teach:
The computer-readable medium of claim 14, as discussed above and incorporated herein.
Soto further teaches:
wherein the computing system comprises one or more of a cloud-based computing platform (this limitation is rendered optional by the limitation “one or more” and therefore need not be taught by the applied art), a mobile device (page 4 paragraph 0064 illustrating a mobile computer), a laptop (page 21 paragraph 0196 illustrating a laptop), or a server (Abstract illustrating a server).

Claim(s) 2, 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soto  in view of Si as applied to parent claims 1, 8, 14 above as applicable, and further in view of Amarasingham (20150025329).

Claim 2: Soto  in view of Si teach:
The system of claim 1, as discussed above and incorporated herein.
Soto in view of Si do not teach:
wherein the data parameters available at admission of the patient consist only of data parameters from a Complete Metabolic Panel (CMP) and data parameters from a Complete Blood Count (CBC).
Amarasingham teaches:

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the parameters of Marasingham within the combined mortality prediction system of Soto in view of Si with the motivation of improving patient care by identifying parameters that could predict death and addressing the root cause of those parameters (Si; page 8 paragraph 0109).

Claim 9: Soto  in view of Si teach:
The method of claim 8, as discussed above and incorporated herein.
Soto in view of Si do not teach:
wherein the data parameters available at admission of the patient consist only of data parameters from a Complete Metabolic Panel (CMP) and data parameters from a Complete Blood Count (CBC).
Amarasingham teaches:
wherein the data parameters available at admission of the patient consist only of data parameters from a Complete Metabolic Panel (CMP) and data parameters from a Complete Blood Count (CBC) (page 7  paragraph 101 illustrating monitoring CBC and CMP, page 9 paragraph 0120 illustrating predicting mortality rates and taking preventive measures).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the parameters of Marasingham within the combined 

Claim 15: Soto  in view of Si teach:
The computer-readable medium of claim 14, as discussed above and incorporated herein.
Soto in view of Si do not teach:
wherein the data parameters available at admission of the patient consists only of data parameters from a Complete Metabolic Panel (CMP) and data parameters from a Complete Blood Count (CBC).
Amarasingham teaches:
wherein the data parameters available at admission of the patient consist only of data parameters from a Complete Metabolic Panel (CMP) and data parameters from a Complete Blood Count (CBC) (page 7  paragraph 101 illustrating monitoring CBC and CMP, page 9 paragraph 0120 illustrating predicting mortality rates and taking preventive measures).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the parameters of Marasingham within the combined mortality prediction system of Soto in view of Si with the motivation of improving patient care by identifying parameters that could predict death and addressing the root cause of those parameters (Si; page 8 paragraph 0109).

(s) 3-5, 10-12, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soto  in view of Si as applied to parent claims 1, 8, 14 above as applicable, and further in view of Lewis (20180166174).

Claim 3: Soto  in view of Si teach:
The system of claim 1, as discussed above and incorporated herein.
Soto in view of Si do not teach:
wherein the data parameters available at admission of the patient comprise a red cell distribution width (RDW) for the patient.
Lewis teaches:
wherein the data parameters available at admission of the patient comprise a red cell distribution width (RDW) for the patient (page 24-25 paragraph 0261 illustrating that RDW could play a role in mortality risks).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the RDW parameter of Lewis within the combined mortality prediction system of Soto in view of Si with the motivation of improving patient care by identifying parameters that could predict death and addressing the root cause of those parameters (Lewis; page 24-25 paragraph 0261).

Claim 4: Soto  in view of Si teach:
The system of claim 1, as discussed above and incorporated herein.
Soto in view of Si do not teach:
wherein the set of data parameters consists of the following eight data parameters: 

b. age of the patient at admission, 
c. a data parameter indicative of a presence of a metastatic disease in the patient (METS), 
d. a data parameter indicative of a presence of an active tumor in the patient (METS), 
e. albumin level, 
f. Creatinine level, 
g. Platelet count, and 
h. total Bilirubin.
Lewis teaches:
wherein the set of data parameters consists of the following eight data parameters: 
a. red cell distribution width (RDW) for the patient (page 24-25 paragraph 0261 illustrating that RDW could play a role in mortality risks), 
b. age of the patient at admission (page 24-25 paragraph 0261 illustrating age), 
c. a data parameter indicative of a presence of a metastatic disease in the patient (METS) (page 42 paragraph 0441 illustrating metastatic nasopharyngeal carcinoma), 
d. a data parameter indicative of a presence of an active tumor in the patient (METS) (page 42 paragraph 0443 illustrating the effect of tumor on survival), 
e. albumin level (page 41 paragraph 0434-345 illustrating albumin), 
f. Creatinine level (page 39 paragraph 0395 illustrating creatinine), 
g. Platelet count (page 29 paragraph 0304 illustrating platelet function), and 
h. total Bilirubin (page 36 paragraph 0361 illustrating Bilirubin).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the parameter of Lewis within the combined mortality 

Claim 5: Soto  in view of Si teach:
The system of claim 1, as discussed above and incorporated herein.
Soto in view of Si do not teach:
wherein the time period comprises six months after admission of the patient.
Lewis teaches:
wherein the time period comprises six months after admission of the patient (page 35 paragraph 0351 illustrating determining 6 month survival rate).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the survival rate of Lewis within the combined mortality prediction system of Soto in view of Si with the motivation of improving patient care by identifying parameters that could predict death and addressing the root cause of those parameters (Lewis; page 1 paragraph 0004) in an earlier period than 1 year (Lewis; page 35 paragraph 0351).

Claim 10: Soto  in view of Si teach:
The method of claim 8, as discussed above and incorporated herein.
Soto in view of Si do not teach:
wherein the data parameters available at admission of the patient comprise a red cell distribution width (RDW) for the patient.

wherein the data parameters available at admission of the patient comprise a red cell distribution width (RDW) for the patient (page 24-25 paragraph 0261 illustrating that RDW could play a role in mortality risks).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the RDW parameter of Lewis within the combined mortality prediction system of Soto in view of Si with the motivation of improving patient care by identifying parameters that could predict death and addressing the root cause of those parameters (Lewis; page 24-25 paragraph 0261).

Claim 11: Soto  in view of Si teach:
The method of claim 8, as discussed above and incorporated herein.
Soto in view of Si do not teach:
wherein the set of data parameters consists of the following eight parameters: 
a. red cell distribution width (RDW) for the patient, 
b. age of the patient at admission, 
c. a data parameter indicative of a presence of a metastatic disease in the patient (METS), 
d. a data parameter indicative of a presence of an active tumor in the patient (METS), 
e. albumin level, 
f. Creatinine level, 
g. Platelet count, and 
h. total Bilirubin.
Lewis teaches:

a. red cell distribution width (RDW) for the patient (page 24-25 paragraph 0261 illustrating that RDW could play a role in mortality risks), 
b. age of the patient at admission (page 24-25 paragraph 0261 illustrating age), 
c. a data parameter indicative of a presence of a metastatic disease in the patient (METS) (page 42 paragraph 0441 illustrating metastatic nasopharyngeal carcinoma), 
d. a data parameter indicative of a presence of an active tumor in the patient (METS) (page 42 paragraph 0443 illustrating the effect of tumor on survival), 
e. albumin level (page 41 paragraph 0434-345 illustrating albumin), 
f. Creatinine level (page 39 paragraph 0395 illustrating creatinine), 
g. Platelet count (page 29 paragraph 0304 illustrating platelet function), and 
h. total Bilirubin (page 36 paragraph 0361 illustrating Bilirubin).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the parameter of Lewis within the combined mortality prediction system of Soto in view of Si with the motivation of improving patient care by identifying parameters that could predict death and addressing the root cause of those parameters (Lewis; page 1 paragraph 0004).

Claim 12: Soto  in view of Si teach:
The method of claim 8, as discussed above and incorporated herein.
Soto in view of Si do not teach:
wherein the time period comprises six months after admission of the patient.
Lewis teaches:

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the survival rate of Lewis within the combined mortality prediction system of Soto in view of Si with the motivation of improving patient care by identifying parameters that could predict death and addressing the root cause of those parameters (Lewis; page 1 paragraph 0004) in an earlier period than 1 year (Lewis; page 35 paragraph 0351).

Claim 16: Soto  in view of Si teach:
The computer-readable medium of claim 14, as discussed above and incorporated herein.
Soto in view of Si do not teach:
wherein the data parameters available at admission of the patient comprises a red cell distribution width (RDW) for the patient.
Lewis teaches:
wherein the data parameters available at admission of the patient comprise a red cell distribution width (RDW) for the patient (page 24-25 paragraph 0261 illustrating that RDW could play a role in mortality risks).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the RDW parameter of Lewis within the combined mortality prediction system of Soto in view of Si with the motivation of improving patient care by identifying parameters that could predict death and addressing the root cause of those parameters (Lewis; page 24-25 paragraph 0261).

Claim 17: Soto  in view of Si teach:
The computer-readable medium of claim 14, as discussed above and incorporated herein.
Soto in view of Si do not teach:
wherein the set of data parameters consists of the following eight data parameters: 
a. red cell distribution width (RDW) for the patient, 
b. age of the patient at admission, 
c. a data parameter indicative of a presence of a metastatic disease in the patient (METS), 
d. a data parameter indicative of a presence of an active tumor in the patient (METS), 
e. albumin level, 
f. Creatinine level, 
g. Platelet count, and 
h. total Bilirubin.
Lewis teaches:
wherein the set of data parameters consists of the following eight data parameters: 
a. red cell distribution width (RDW) for the patient (page 24-25 paragraph 0261 illustrating that RDW could play a role in mortality risks), 
b. age of the patient at admission (page 24-25 paragraph 0261 illustrating age), 
c. a data parameter indicative of a presence of a metastatic disease in the patient (METS) (page 42 paragraph 0441 illustrating metastatic nasopharyngeal carcinoma), 
d. a data parameter indicative of a presence of an active tumor in the patient (METS) (page 42 paragraph 0443 illustrating the effect of tumor on survival), 
e. albumin level (page 41 paragraph 0434-345 illustrating albumin), 

g. Platelet count (page 29 paragraph 0304 illustrating platelet function), and 
h. total Bilirubin (page 36 paragraph 0361 illustrating Bilirubin).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the parameter of Lewis within the combined mortality prediction system of Soto in view of Si with the motivation of improving patient care by identifying parameters that could predict death and addressing the root cause of those parameters (Lewis; page 1 paragraph 0004).

Claim 18: Soto  in view of Si teach:
The computer-readable medium of claim 14, as discussed above and incorporated herein.
Soto in view of Si do not teach:
wherein the time period comprises six months after admission of the patient.
Lewis teaches:
wherein the time period comprises six months after admission of the patient (page 35 paragraph 0351 illustrating determining 6 month survival rate).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the survival rate of Lewis within the combined mortality prediction system of Soto in view of Si with the motivation of improving patient care by identifying parameters that could predict death and addressing the root cause of those parameters (Lewis; page 1 paragraph 0004) in an earlier period than 1 year (Lewis; page 35 paragraph 0351).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Higgins (20170108487) teaches that RDW could play a role in mortality risks (page 4 paragraph 0058).
Liu (20180158552) teaches predicting patient metrics with a neural network (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626